DETAILED ACTION
Status of Claims
	This Action is in response to Application 16/978,145 filed 09/03/2020. Claims 1-6 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner notes the following references have only been considered based on the translated abstract provided:
KR 1020140116565
KR 1020120091958
KR 1020110049976
KR 1020140094816
KR 101324106
KR 101830127
KR 101936178

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "…the control authority…" in the database module limitation.  There is insufficient antecedent basis for this limitation in the claim. 

Non-Obvious Subject Matter
As currently claimed, the invention is directed towards a control system for local devices comprising the local devices, user device, and a service provision server. The service provision server includes a database module, an event provision module, and a control module. The database module receives and stores control authority of local devices for providing to user devices, and a reference region which is independent of the position of the local devices. The event provision module provides control events of a local device to a user device when the user device enters the reference region, wherein the control event is provided via an application or pop up window on the user device. The control module controls the local device according to received control signals from the user based on the control authority when a control event provided to the user is activated, including receiving an activation signal from the user device, and wherein the control module activates control events in the order of received activation signals from a plurality of user devices in the reference region. 
The Examiner notes the following references:
Lorenz et al. (US 20190339925 A1), which talks about an electronic display including enable users to take temporary control of the electronic display based on a plurality of factors including proximity. Lorenz teaches a cloud based service which allows for user devices to take temporarily take control of an electronic display and upload personal content to the display.
Rodriguez (US 20100228632 A1), which talks about public displays including narrowcasting and user interaction including the concept of allowing the user device to communicate and control the contents being displayed on the electronic sign.
Want et al. (US 20150169189 A1), which talks about a publically accessible kiosk including digital signage which interacts with a plurality of user devices including utilizing proximity of user devices. The kiosk of Want discusses the concept of communicating with the user device including gaining permission from the user device for interacting with the signage.
Kouhi et al. (US 20090319625 A1), which talks about digital public signage network including enabling control of a particular sign by a user through a particular sign ID entered on the user device.
Saracino et al. (US 20090144157 A1), which talks about advertiser control of digital signage including access permission and interfaces for the management of digital signage.
Lee et al. (US 20180129551 A1), which talks about a control system for digital signage including a mobile device with an application which linked to the digital signage for managing and controlling the digital signage.
Clinch, S. E. (2013). Supporting user appropriation of public displays (Order No. 10019919). Available from ProQuest Dissertations and Theses Professional. (1774181335). Retrieved from https://dialog.proquest.com/professional/docview/1774181335?accountid=131444, which talks about the management of electronic displays including a mobile client which personalizes displays within the local environment (page 229).
The Examiner notes that while these references teaches/suggests the concept of a control dynamic between a local device (digital signage), a server, and a mobile device, these references fails to teach or suggest the elements of the control server and the user and local devices as currently claimed. As shown, while Lorenz teaches the concept of utilizing proximity to a local device and a rental server, Lorenz teaches the user device to interact directly with the local device rather than a server which communicates and controls the local device. Clinch further fails to teach or suggest the server modules and the management of control signals and events. Rodriguez and Want further, while discussing the control and communication with the display though a user device, does not discuss the concept of managing such controls through a server. Kouhi further does not teach or discuss the location based control system as claimed. Saracino and Lee further does not teach or suggest the control capabilities to be based on location information. Further while some of these references teach/suggests location based communications, these are based on proximity to the local device rather than a region independent of the local device. Upon further search and consideration, while references teach/suggest control of a local device/digital signage through a mobile device, no reference alone or in combination teaches or suggests the configuration as 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dhar et al. (US 20170364956 A1), which talks about digital billboards including dynamic content based on nearby users.
Anschutz et al. (US 20080089288 A1), which talks about electronic billboards for providing dynamic content including communicating directly with user devices in wireless range.
Vaya et al. (US 20170278139 A1), which talks about mobile device interaction with digital signage.
Tortola (US 20090012880 A1), which talks about a user interface for creating digital signage content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT M CAO/Primary Examiner, Art Unit 3622